Case 1:18-cr-20489-TLL-PTM ECF No. 108 filed 06/05/19        PageID.1774       Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,                       Case No. 18-CR-20489

             Plaintiff,                         Hon. Thomas L. Ludington
                                                United States District Judge
v.
                                                Hon. Patricia Morris
JAMES D. PIERON, JR.,                           United States Magistrate Judge

          Defendant.
______________________________/

     Unopposed Motion for Extension of Time to File Responses to Pieron’s
                            Post-Trial Motions

       For the reasons discussed in the brief below, the government requests a one-

month extension of time to respond to James Pieron’s post-trial motions. If

granted, the government’s responses will be due on July 5, 2019. After

consultation, current counsel for Pieron concurred in the relief sought in this

motion.

                                        Brief

       On March 7, 2019, James Pieron, Jr. was convicted of tax evasion by a jury.

(R. 47: verdict form, 261). On May 15, 2019, after receiving additional time from

the court, Pieron filed his post-trial motions, seeking a judgment of acquittal (R.

66: Motion for Judgment of Acquittal, 1262-79), and a new trial (R. 68: Motion for

New Trial, 1404-36).
                                          1
Case 1:18-cr-20489-TLL-PTM ECF No. 108 filed 06/05/19         PageID.1775     Page 2 of 2



      The government now seeks additional time to file its responses to Pieron’s

motions. One of the undersigned attorneys for the government has been working

intently on the appeal brief for United States v. Scott McQuarrie, which is due to

the Sixth Circuit on June 12, 2019. In addition, the undersigned attorneys today

received an order from the court in United States v. Brandon Putman, requiring

them to file a sur-reply to a defense motion on June 14, 2019, and also scheduling

the trial in that case for June 25, 2019.

      Accordingly, the government requests an extension of time to July 5, 2019

to file its responses to Pieron’s post-trial motions.

                                                Respectfully submitted,

Date: June 5, 2019                              Matthew Schneider
                                                United States Attorney

s/Jules M. DePorre                              s/Janet L. Parker
Jules M. DePorre (P73999)                       Janet L. Parker (P34931)
Assistant U. S. Attorney                        Assistant U.S. Attorney
600 Church Street                               101 First Street, Suite 200
Flint, Michigan 48502-1280                      Bay City, MI 48708
(810) 766-5026                                  (989) 895-5712
jules.deporre@usdoj.gov                         janet.parker2@usdoj.gov

                                  Certificate
      On June 5, 2019 I filed the above document by using the Clerk of the
Court’s ECF system. The ECF system will automatically serve counsel of record.
                                                s/Janet L. Parker




                                            2
